                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

SHELAINE JORDAN COLEMAN,         *
                                 *
     Plaintiff,                  *
                                 *
vs.                              *        CIVIL ACTION NO. 18-00279-B
                                 *
ANDREW M. SAUL,1                 *
Commissioner of Social Security, *
                                 *
     Defendant.                  *

                                ORDER

     Plaintiff Shelaine Jordan Coleman (hereinafter “Plaintiff”)

seeks judicial review of a final decision of the Commissioner of

Social Security denying her claim for a period of disability and

disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq.       On April 5, 2019, the parties

consented to have the undersigned conduct any and all proceedings

in this case.   (Doc. 19).    Thus, the action was referred to the

undersigned to conduct all proceedings and order the entry of

judgment in accordance with 28 U.S.C. § 636(c) and Federal Rule of

Civil   Procedure   73.      Upon   careful   consideration   of   the

administrative record and the memoranda of the parties, it is hereby

ORDERED that the decision of the Commissioner be AFFIRMED.


1 Andrew M. Saul became the Commissioner of Social Security on June
5, 2019. Commissioner Saul is hereby substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the named defendant in
this action. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
I.   Procedural History2

     Plaintiff filed her application for benefits on April 6, 2015,

alleging disability beginning October 26, 2013, based on back

problems/bulging disc/degenerative disc disease, Sjogren syndrome,

high blood pressure, diabetes, and arthritis.                       (Doc. 13 at 176,

188, 192).           Plaintiff’s application was denied and upon timely

request,       she     was   granted     an       administrative      hearing   before

Administrative Law Judge L. Dawn Pischek (hereinafter “ALJ”) on

December 5, 2016.            (Id. at 42).          Plaintiff attended the hearing

with her counsel and provided testimony related to her claims. (Id.

at 45).     A vocational expert (“VE”) also appeared at the hearing

and provided testimony.           (Id. at 57).          On June 22, 2017, the ALJ

issued    an    unfavorable     decision          finding    that   Plaintiff   is   not

disabled.       (Id. at 15).       The Appeals Council denied Plaintiff’s

request for review on Aril 26, 2018.                  (Id. at 5).      Therefore, the

ALJ’s decision dated June 22, 2017, became the final decision of

the Commissioner.

     Having exhausted her administrative remedies, Plaintiff timely

filed the present civil action.               (Doc. 1).       The parties waived oral

argument on April 5, 2019.             (Doc. 18).           This case is now ripe for

judicial review and is properly before this Court pursuant to 42


2The Court’s citations to the transcript in this order refer to the
pagination assigned in CM/ECF.


                                              2
U.S.C. §§ 405(g) and 1383(c)(3).

II.   Issues on Appeal

           1.Whether substantial evidence supports the
             ALJ’s finding that Plaintiff’s progressive
             supranuclear palsy (“PSP”) was non-severe?

           2.Whether substantial evidence supports the
             ALJ’s assignment of weight to the opinions of
             Plaintiff’s treating physicians?

           3.Whether substantial evidence supports      the
             Residual Functional Capacity (“RFC”)?


III. Factual Background

      Plaintiff was born on August 14, 1965, and was fifty-one years

of age at the time of her administrative hearing on December 5,

2016.   (Doc. 13 at 42, 188).   Plaintiff graduated from high school

and completed training to be a certified nursing assistant (CNA).

(Doc. 13 at 46).

      Plaintiff last worked from 1992 to 2009 as a certified nursing

assistant.     (Doc. 13 at 46, 207).   Prior to that, she worked from

1987 to 2003 as a sewing machine operator making military garments.

(Id. at 47).

      Plaintiff testified that, as of her date last insured (December

31, 2014), she can no longer work due to arthritis in her fingers

and hands, tremors in her fingers and body from Parkinson’s disease,

and inability to pick up her legs because of Sjogren’s arthritis.

(Id. at 47-48).    Her medical treatment has consisted of medications

such as Sinemet and Ativan for Parkinson’s disease and Celebrex and



                                   3
Methotrexate for Sjogren’s arthritis, as well as a cane as an

assistive device.        (Id. at 48, 54).

IV. Standard of Review

      In reviewing claims brought under the Act, this Court’s role

is a limited one.        The Court’s review is limited to determining 1)

whether the decision of the Secretary is supported by substantial

evidence and 2) whether the correct legal standards were applied.3

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).              A court

may not decide the facts anew, reweigh the evidence, or substitute

its judgment for that of the Commissioner.              Sewell v. Bowen, 792

F.2d 1065, 1067 (11th Cir. 1986).           The Commissioner’s findings of

fact must be affirmed if they are based upon substantial evidence.

Brown v. Sullivan, 921 F.2d 1233, 1235 (11th Cir. 1991); Bloodsworth

v.   Heckler,    703     F.2d   1233,   1239    (11th   Cir.   1983)   (holding

substantial evidence is defined as “more than a scintilla, but less

than a preponderance” and consists of “such relevant evidence as a

reasonable      person    would    accept      as   adequate   to   support   a

conclusion.”).     In determining whether substantial evidence exists,

a court must view the record as a whole, taking into account

evidence favorable, as well as unfavorable, to the Commissioner’s

decision.    Chester v. Bowen, 792 F. 2d 129, 131 (11th Cir. 1986);



3 This Court’s review of the Commissioner’s application of legal
principles is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th
Cir. 1987).


                                        4
Short v. Apfel, 1999 U.S. Dist. LEXIS 10163, *4 (S.D. Ala. June 14,

1999).

V.   Statutory and Regulatory Framework

     An    individual   who   applies       for    Social    Security    disability

benefits must prove his or her disability.               20 C.F.R. §§ 404.1512,

416.912.    Disability is defined as the “inability to engage in any

substantial     gainful   activity          by    reason      of   any   medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                    42 U.S.C. §§

423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).                    The

Social     Security   regulations     provide        a      five-step    sequential

evaluation process for determining if a claimant has proven his

disability.    20 C.F.R. §§ 404.1520, 416.920.

     The claimant must first prove that he or she has not engaged

in substantial gainful activity.                 The second step requires the

claimant to prove that he or she has a severe impairment or

combination of impairments.         If, at the third step, the claimant

proves that the impairment or combination of impairments meets or

equals a listed impairment, then the claimant is automatically found

disabled regardless of age, education, or work experience.                  If the

claimant cannot prevail at the third step, he or she must proceed

to the fourth step where the claimant must prove an inability to

perform their past relevant work.            Jones v. Bowen, 810 F.2d 1001,



                                        5
1005 (11th Cir. 1986).       At the fourth step, the ALJ must make an

assessment of the claimant’s RFC. See Phillips v. Barnhart, 357 F.

3d 1232, 1238 (llth Cir. 2004).        The RFC is an assessment, based on

all relevant medical and other evidence, of a claimant’s remaining

ability to work despite his impairment. See Lewis v. Callahan, 125

F. 3d 1436, 1440 (llth Cir. 1997).

       If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that   the   claimant   is   capable   of   engaging    in   another   kind   of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s residual functional

capacity, age, education, and work history.            Sryock v. Heckler, 764

F.2d 834, 836 (11th Cir. 1985). If the Commissioner can demonstrate

that there are such jobs the claimant can perform, the claimant

must prove inability to perform those jobs in order to be found

disabled.     Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999).

See also Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (citing

Francis v. Heckler, 749 F.2d 1562, 1564 (11th Cir. 1985)).

VI.    Discussion

             A. Any error in the ALJ’s finding that
                Plaintiff’s progressive supranuclear palsy
                (PSP) was a non-severe impairment was
                harmless.

       In her brief, Plaintiff argues that the ALJ erred in finding

that her progressive supranuclear palsy (PSP) was not a severe




                                       6
impairment.4      (Doc. 14 at 7).   The Commissioner counters that the

ALJ’s finding that Plaintiff did not have the severe impairment of

PSP during the period in question           (October 26, 2013, through

December 31, 2014) is supported by substantial evidence.       (Doc. 15

at 4). Having carefully reviewed the record in this case, the Court

finds that Plaintiff’s claim is without merit.

        In order for an impairment to be severe, it must be more than

    a slight abnormality or a combination of slight abnormalities

    “that causes no more than minimal functional limitations.” 20

    C.F.R.   §   416.924(c)   (emphasis   added).   Indeed,   it   must

    “significantly limit[]” an individual’s “ability to do basic work

    activities.” 20 C.F.R. § 416.920(c) (emphasis added).      “It is

    [the] Plaintiff’s burden to prove the existence of a severe

    impairment, and she must do that by showing an impact on her

    ability to work.”   Marra v. Colvin, 2013 U.S. Dist. LEXIS 105669,

    *13-14, 2013 WL 3901655, *5 (M.D. Fla. 2013) (citing Bowen v.




4 According to Plaintiff, “progressive supranuclear palsy” (PSP),
“is a rare neurodegenerative disease that is often misdiagnosed as
Parkinson’s disease because its symptoms are similar. PSP develops
because of the deterioration of brain cells in a few small but very
important areas at the base of the brain. The beginning stages of
PSP include the inability to walk, falling spells, and stiffness.
Other common symptoms of PSP include forgetfulness, change in
personality, and loss of interest in usual socializing with family
and friends. The word ‘progressive’ was included in the palsy’s
name, because symptoms typically progressively worsen for a
patient. https://www.webmd.com/parkinsonsdisease/progressive-supra
nuclear-palsy-psp#1.” (Doc. 14 at 8).


                                      7
Yuckert, 482 U.S. 137, 146 (1987)); see also Barnhart v. Thomas,

540   U.S.    20,    24   (2003)   (“At       step   two,   the   SSA    will    find

nondisability unless the claimant shows that he has a ‘severe

impairment,’        defined   as   ‘any       impairment    or    combination      of

impairments which significantly limits [the claimant’s] physical

or mental ability to do basic work activities.’”) (quoting §§

404.1520(c), 416.920(c)).

      At the outset, the Court notes that, even if Plaintiff’s PSP

was a severe impairment prior to the date last insured (December

31, 2014), the ALJ’s failure to classify it as a severe impairment

at step two of the sequential evaluation process is not fatal.                    See

Tuggerson-Brown v. Commissioner of Soc. Sec., 572 Fed. Appx. 949,

951   (11th   Cir.    2014)   (per   curiam)         (unpublished)      (“[W]e   have

recognized that step two requires only a finding of ‘at least one’

severe impairment to continue on to the later steps.                    See Jamison,

814 F.2d at 588.          Further, the regulations state that the only

consequence of the analysis at step two is that, if the ALJ finds

no severe impairment or impairments, he should reach a conclusion

of no disability. See 20 C.F.R. § 404.1520(a)(4)(ii).                     Here, the

ALJ found multiple severe impairments and accordingly proceeded to

step three of the evaluation. Based on our precedent and the

regulations, therefore, it is apparent that there is no need for an

ALJ to identify every severe impairment at step two.                    Accordingly,

even assuming that Tuggerson-Brown is correct that her additional


                                          8
impairments were ‘severe,’ the ALJ’s recognition of that as a fact

would not, in any way, have changed the step-two analysis, and she

cannot demonstrate error below.”); Bennett v. Astrue, 2013 U.S.

Dist. LEXIS 115951, *14, 2013 WL 4433764, *5 (N.D. Ala. 2013)

(“‘[n]othing requires that the ALJ must identify, at step two, all

of the impairments that should be considered severe’ and, even if

the ALJ erred by not recognizing every severe impairment, the error

was harmless since he found at least one such impairment.”);

Ferguson v. Astrue, 2012 U.S. Dist. LEXIS 139135, *25, 2012 WL

4738857, *9 (N.D. Ala. 2012) (“[B]ecause step two only acts as a

filter    to     prevent     non-severe          impairments        from    disability

consideration,     the     ALJ’s    finding      of    other      severe   impairments

allowed him to continue to subsequent steps of the determination

process and his failure to list headaches as severe does not

constitute reversible error because, under the Social Security

regulations, the ALJ at later steps considers the combined effect

of all the claimant’s impairments.”).

     In   the    instant    case,    the       ALJ   found   at    step    two   of   the

evaluation process that Plaintiff has the severe impairments of

degenerative disc disease, left shoulder impingement, hypertension,

Sjogren’s      syndrome,    fibromyalgia,            undifferentiated       connective

tissue disease, diabetes, obesity, depression, anxiety, and chronic

pain syndrome.     (Doc. 13 at 17).            The ALJ then proceeded with the

subsequent steps of the determination process and rendered an RFC



                                           9
finding, based on the record as a whole.    Therefore, even if the

ALJ should have found this additional impairment to be severe at

step two, the error was harmless and provides no basis for remand.5

See Gray v. Commissioner of Soc. Sec., 550 Fed. Appx. 850, 853-54

(11th Cir. 2013); Packer v. Commissioner, Soc. Sec. Admin., 542

Fed. Appx. 890, 892 (11th Cir. 2013); Heatly v. Commissioner of

Soc. Sec., 382 Fed. Appx. 823, 824-25 (11th Cir. 2010).    For this

reason, Plaintiff’s claim must fail.

          B. Substantial evidence supports the ALJ’s
             assignment of weight to the opinions of
             Plaintiff’s treating physicians.

     Next, Plaintiff argues that the ALJ erred in assigning “little

weight” to the opinions of her treating physicians, Dr. Daniel Dees,

M.D., and Dr. Tim Revels, M.D.    (Doc. 14 at 12).   The Government

counters that the ALJ assigned the proper weight to Dr. Dees’

opinions because they related to Plaintiff’s medical condition

after the date last insured and did not relate back to the relevant


5 Plaintiff acknowledges that she was not diagnosed with either PSP
or possible Parkinson’s disease until after the date last insured
(December 31, 2014) when she began seeing Dr. Dees, a neurologist,
in June 2015 and complained, for the first time, of tremors and
loss of balance and was diagnosed, for the first time, with possible
Parkinson’s disease.    (Doc. 13 at 18; Doc. 14 at 8).     Plaintiff
argues, however, that she reported a history of symptoms to Dr.
Dees that extended back during the period in question, and, thus,
the ALJ should have found her Parkinson’s/PSP to be a severe
impairment during the period in question. (Doc. 14 at 8). In any
event, even assuming that to be true, Plaintiff agrees that any
error by the ALJ in failing to find her PSP to be severe during the
period in question is harmless and does not necessitate reversal.
(Doc. 14 at 11-12).


                                 10
period, and to Dr. Revels’ opinions because they were inconsistent

with his own treatment records, as well as the relevant medical

evidence as a whole.   (Doc. 15 at 9-10).     Having reviewed the record

at length, the Court finds that Plaintiff’s claims are without

merit.

     As part of the disability determination process, the ALJ is

tasked   with   weighing   the   opinions   and   findings   of   treating,

examining, and non-examining physicians.          In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.     See Winschel v. Commissioner of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).          The failure to do so

is reversible error.   See Williams v. Astrue, 2009 U.S. Dist. LEXIS

12010, *4, 2009 WL 413541, *1 (M.D. Fla. 2009).

     When weighing the opinion of a treating physician, the ALJ

must give the opinions “substantial weight,” unless good cause

exists for not doing so.         Costigan v. Commissioner, Soc. Sec.

Admin., 2015 U.S. App. LEXIS 2827, *10, 2015 WL 795089, *4 (11th

Cir. Feb. 26, 2015) (citing Crawford v. Commissioner of Soc. Sec.,

363 F.3d 1155, 1160 (11th Cir. 2004) and Broughton v. Heckler, 776

F.2d 960, 962 (11th Cir. 1985)).            The opinion of “a one-time

examining physician — or psychologist” is not entitled to the same

deference as a treating physician. Petty v. Astrue, 2010 U.S. Dist.

LEXIS 24516, *50, 2010 WL 989605, *14 (N.D. Fla. Feb. 18, 2010)

(citing Crawford, 363 F.3d at 1160).        Also, an ALJ is “required to



                                    11
consider the opinions of non-examining state agency medical and

psychological        consultants      because      they     ‘are      highly   qualified

physicians and psychologists who are also experts in Social Security

disability evaluation.’”           Milner v. Barnhart, 275 Fed. Appx. 947,

948   (11th        Cir.    2008)     (unpublished)         (citing        20   C.F.R.    §

404.1527(f)(2)(i)).         “The ALJ may rely on opinions of non-examining

sources when they do not conflict with those of examining sources.”

Id. (citing Edwards v. Sullivan, 937 F.2d 580, 584-85 (11th Cir.

1991)).

      Whether considering the opinions of treating, examining, or

non-examining       physicians,      good    cause     exists        to   discredit     the

testimony     of    any    medical    source       when    it    is    contrary    to   or

unsupported by the evidence of record.                    Phillips v. Barnhart, 357

F.3d 1232, 1240 (11th Cir. 2004).                “Good cause may also exist where

a doctor’s opinions are merely conclusory, inconsistent with the

doctor’s    medical       records,    or    unsupported         by   objective    medical

evidence.”    Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, *8, 2012

WL 3155570, *3 (M.D. Ala. 2012).                 The ALJ is “free to reject the

opinion of any physician when the evidence supports a contrary

conclusion.”       Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985)

(per curiam) (citation omitted); Adamo v. Commissioner of Soc. Sec.,

365 Fed. Appx. 209, 212 (11th Cir. 2010) (The ALJ may reject any

medical opinion if the evidence supports a contrary finding.).




                                            12
       As discussed, the ALJ found that Plaintiff has the severe

impairments        of      degenerative     disc     disease,      left     shoulder

impingement,        hypertension,      Sjogren’s      syndrome,     fibromyalgia,

undifferentiated         connective    tissue   disease,    diabetes,       obesity,

depression, anxiety, and chronic pain syndrome.                 However, the ALJ

found that Plaintiff still has the RFC to perform a range of light

work   with   the       following    restrictions:    Plaintiff     cannot     reach

overhead with her left upper extremity. She can frequently reach

overhead with her right upper extremity and frequently reach in

other directions bilaterally.             She cannot climb ladders, ropes, or

scaffolds     or    work    at   unprotected    heights    or   around     hazardous

machinery.     She       can     occasionally      climb   ramps     and     stairs,

occasionally operate foot controls, and occasionally stoop, kneel,

and crouch.        She can tolerate occasional exposure to extreme heat,

cold, and humidity.            She can frequently handle and finger.             She

needs to be allowed to alternate between sitting and standing every

hour without leaving the workstation.                  She can perform simple

routine tasks in two-hour increments with normal breaks for the

duration of an 8-hour workday (defining normal breaks as a 15-

minute break in the morning, a 30-minute lunch, and a 15-minute

break in the afternoon).            (Doc. 13 at 17, 20).

       Based upon the testimony of the vocational expert, the ALJ

concluded that Plaintiff is not able to perform her past relevant

work as a CNA or sewing machine operator, but she can perform other



                                           13
work such as assembler, microfilm processor, and laundry folder

(all light and unskilled).           (Id. at 25-26).        Thus, the ALJ found

that Plaintiff is not disabled.                 Having reviewed the evidence at

length, the Court is satisfied that the ALJ’s findings related to

the   weight     accorded    to   the   opinions      of   Plaintiff’s    treating

physicians are supported by substantial evidence.

      First, with respect to Plaintiff’s treating neurologist, Dr.

Daniel   Dees,    M.D.,     the   record    shows,    as   the   ALJ   found,   that

Plaintiff did not begin seeing Dr. Dees until June 23, 2015, some

six months after the date last insured (December 31, 2014).                     (Doc.

13 at 374).      On that occasion, Plaintiff complained, for the first

time, of bilateral upper extremity tremor and loss of balance.6

(Id. at 374-75).          Dr. Dees’ examination findings on that date

reflect bilateral upper extremity slowness and rigidity, bilateral

hand twitching, mild chin and tongue tremor, normal gait, normal

neurological examination, normal motor strength and tone of upper

and lower extremities, normal coordination, and normal deep tendon

reflexes.      (Id. at 376-77).         Dr. Dees diagnosed Plaintiff with

possible Parkinson’s Plus Syndrome, abnormality of gait, and REM

sleep behavior disorder, for which he recommended a cane, as needed,



6As previously discussed, Plaintiff reported to Dr. Dees that she
had a history of tremor and imbalance for the previous one and a
half years. (Doc. 13 at 375, 465). However, the record contains no
evidence that Plaintiff ever complained to any of her medical
providers about these symptoms prior to the date last insured.


                                           14
and medication.        (Id. at 374).      Plaintiff did not return to Dr.

Dees for more than one year.                  On August 26, 2016, Plaintiff

presented to Dr. Dees again with complaints of imbalance and tremor,

at which time Dr. Dees diagnosed her with progressive supranuclear

palsy, noting improvement of symptoms with prescribed medication,

abnormalities of gait, and “stable” REM sleep behavior disorder.7

(Id. at 464).        Dr. Dees’ physical examination on that occasion

revealed normal musculoskeletal exam, normal tone, no atrophy, 5/5

muscle strength, and normal neurological function.                 (Id. at 464,

467).    On December 14, 2016, two years after the date last insured,

Dr. Dees completed a Physical Capacities Evaluation form opining

that Plaintiff is unable to perform even sedentary work for a full

eight-hour workday due to progressive supranuclear palsy.8              (Id. at

463).     The ALJ assigned little weight to Dr. Dees’ opinion, as it

was dated two years after the date last insured; Plaintiff was not

diagnosed     with    possible    Parkinson’s       disease   or    progressive

supranuclear palsy until six months after the date last insured;

and     Plaintiff    never   mentioned    any    symptoms   related   to   these

conditions during the period in question.9           (Id. at 23). The record,


7Dr. Dees also noted that an MRI of Plaintiff’s brain was normal.
(Doc. 13 at 465).
    8
  There are no examination findings or treatment notes associated
with the date that Dr. Dees rendered his opinions.    (Doc. 13 at
463).
9 For example, Plaintiff reported to her rheumatologist, Dr. Yanming
Xing, M.D., for the first time on March 8, 2016, that she was seeing

                                         15
as detailed above, confirms the ALJ’s findings that the limitations

opined by Dr. Dees related to her condition after the date last

insured.    Accordingly, for each of these reasons, the ALJ had good

cause to discredit Dr. Dees’ opinions.

     Further,      with    respect     to    Plaintiff’s      treating     orthopedic

surgeon, Dr. Tim Revels, M.D., Plaintiff’s treatment records show

that Dr. Revels treated Plaintiff from March 2009 to June 2010 for

lumbar stenosis, lumbar radiculopathy, herniated disc, and low back

pain.   (Doc. 13 at 379, 392, 459).              On August 31, 2009, Dr. Revels

performed a successful L2-L5 laminectomy and decompression, after

medication failed to provide sufficient pain relief for Plaintiff’s

herniated disc.     (Id. at 379, 384, 392-95).              Following her surgery,

Plaintiff reported on September 15, 2009, that her pain was “much

better”    and   that     she   had   “no    radiculopathy.”        (Id.    at   396).

Similarly, at her follow-up examinations in October and November

2009, Plaintiff reported that her back pain was “much better” and

she had “very little” radiculopathy, with only “slight discomfort”

in her left thigh and “slight pain” in her left shoulder.                    (Id. at

397-98).      Dr. Revels further noted “good range of motion” in

Plaintiff’s      left   shoulder,     although      there    were   some    signs   of

impingement on internal rotation, for which he administered an


a neurologist for tremor. (Doc. 13 at 314, 509, 517). Plaintiff
did not report a history of tremor to Dr. Xing until one year and
three months after the date last insured, despite seeing Dr. Xing
regularly for polyarthralgia/Sjogren’s since March 2015. (Id.).


                                            16
injection.      (Id.).    The   record   shows   that   Plaintiff’s   final

examination by Dr. Revels was on April 8, 2010, at which time

Plaintiff reported no shoulder pain, that her back pain was “much

better,” and that she was experiencing radiculopathy in her thigh,

which she described as a muscle spasm.       (Id. at 400).    Dr. Revels’

physical examination findings on that date reflected “good strength

to bilateral lower extremities;” “reflexes intact;” and “no changes

in her gait.”     (Id. at 400).     Dr. Revels’ treatment plan was to

continue her medications and consider an epidural block if her pain

did not improve.    (Id.).      Plaintiff did not return to Dr. Revels

for treatment after that date.

     AS discussed by the ALJ, despite Dr. Revels’ largely normal

examination findings and noted significant improvement in symptoms,

he completed disability insurance forms for Plaintiff on January 6,

2010, and June 23, 2010, opining that she could only occasionally

reach above her shoulder, occasionally reach below the waist, and

frequently reach at waist level; sit, stand, and walk for only four

to six hours total in a workday; and never bend at the waist, kneel,

or crouch because of her lumbar degenerative disc disease.        (Id. at

455-60).     Dr. Revels further opined that these limitations were

“permanent.”    (Id. at 460).    The ALJ assigned little weight to Dr.

Revels’ opinions, finding them inconsistent with his own treatment

notes, as well as the other substantial medical evidence related to

the period in question.      Indeed, the record confirms that Plaintiff



                                    17
complained of only slight pain in her left shoulder; Dr. Revels

noted “good range of motion” in her left shoulder; Dr. Revels noted

“signs of impingement” in her left shoulder only; and Plaintiff

never complained to Dr. Revels about her shoulder after she received

the injection in November 2009.10     (Id. at 397-400). Yet, Dr. Revels

opined that Plaintiff was permanently limited in her ability to

reach bilaterally.      Because this opinion is inconsistent with the

substantial medical evidence detailed above, the ALJ had good cause

to discredit it.11

      Likewise, with respect to Dr. Revels’ opinion that Plaintiff

could only sit, stand, and walk for four to six hours total in a

workday and never bend at the waist, kneel, or crouch because of

her lumbar degenerative disc disease, the record confirms that,

following her surgery, Plaintiff repeatedly reported that her back

pain and radiculopathy were “much better,” and Dr. Revels treated

her   complaints   of   “slight”   shoulder   pain   conservatively,   with

medication and injections, and never recommended additional surgery


10The next reference to Plaintiff’s shoulder pain in the record
appears in October 2013, when Plaintiff sought treatment at Franklin
Primary Health Center for a pap test, and her list of assessments
included shoulder pain. (Doc. 13 at 292). Notably, no complaint of
shoulder   pain   was   noted,   and  Plaintiff’s    musculoskeletal
examination findings on that occasion were completely normal.
(Id.).
11The Court notes that the ALJ accommodated any limitations caused
by Plaintiff’s left shoulder pain/impingement by restricting the
RFC to light work and no overhead reaching with her left upper
extremity. (Doc. 13 at 20).


                                     18
for her back or any type of surgical procedure for her shoulder.

(Id. at 396-400).         Because the severity of the limitations opined

by    Dr.   Revels   in    the    disability          insurance    forms   related    to

Plaintiff’s back are inconsistent with his own treatment records,

the ALJ had good cause to discredit those opinions, as well.12

       The record also contains the treatment records of Dr. Bernita

Mims, M.D., at the Franklin Primary Health Center, which reflect

that in September, November, and December 2014, and January and

February 2015, Plaintiff’s back pain and arthralgias were “stable;”

her    “symptoms     [were]      relieved        by   pain   meds/drugs;”    and     her

musculoskeletal       examination      findings         were    normal,    except    for

occasional “tenderness” in the lumbar spine.                    (Id. at 267-80, 283-

84).    As discussed by the ALJ, despite Dr. Mims’ largely normal

examination findings and documentation that Plaintiff’s back pain

and arthralgias were “stable” and “relieved” by medication, Dr.

Mims completed a Medical Source Statement at Plaintiff’s request on

December 11, 2014, opining that Plaintiff could stand for zero

minutes at a time, sit for fifteen minutes at a time, lift no amount

of weight, and work zero hours in one day.                     (Doc. 13 at 260).     The


12The Court notes that the ALJ accommodated any possible limitations
caused by Plaintiff’s back pain by restricting the RFC to light
work with no climbing of ladders, ropes, or scaffolds, no work at
unprotected heights or around hazardous machinery, only occasional
climbing of ramps and stairs, only occasional operation of foot
controls, and only occasional stooping, kneeling, and crouching,
with accommodation for alternating between sitting and standing
every one hour without leaving the workstation. (Doc. 13 at 20).


                                            19
ALJ   assigned    little     weight   to        Dr.    Mims’   opinions,    given   the

inconsistency     of   the     opinions         with     the   substantial    medical

evidence, including Dr. Mims’ own treatment records.                   Based on the

record evidence detailed above, the ALJ had good cause to discredit

Dr. Mims’ opinions.13

      Plaintiff    also    references           the    treatment   records     of   her

rheumatologist, Dr. Yanming Xing, M.D., who treated Plaintiff from

March to September 2015, which was after the date last insured.

Dr. Xing’s physical examination findings reflect that Plaintiff had

5/5 muscle strength in all four extremities, normal range of motion

in her shoulders, and only occasional tenderness to palpation in

left wrist, lumbar spine, right hip, and right thigh.                      (Doc. 13 at

311-12, 495, 503, 512).        Dr. Xing further noted that Plaintiff was



13The ALJ also assigned little weight to the opinion of Dr. Otis
Harrison, M.D., another physician at Franklin Primary Health
Center, who opined in a Medical Source Statement dated September 3,
2013, that Plaintiff could only stand or sit for one hour at a time,
could only lift five pounds occasionally, would be absent from work
more than ten days a month, and could not “maintain employment of
any capacity” due to degenerative disc disease in her thoracic and
lumbar spine. (Doc. 13 at 257-58). Despite the severity of Dr.
Harrison’s opinions, there are no records showing that he ever
examined Plaintiff.    Rather, Plaintiff’s treatment records from
Franklin Primary Health reflect that she was treated and examined
by Dr. Mims and Nurse Jamison, a CNRP. (Id. at 267-300). In any
event, as with the opinion evidence from Dr. Mims, the extreme
limitations set forth by Dr. Harrison in the Medical Source
Statement are inconsistent with the largely normal physical
examination findings of Plaintiff’s treating physicians during the
period in question and with the conservative treatment of
Plaintiff’s back problems by her treating physicians, as set forth
in detail above. Accordingly, the ALJ had good cause to discredit
Dr. Harrison’s opinions.

                                           20
feeling better on her new medication regimen (id. at 309, 312, 492,

495, 500), and x-rays of Plaintiff’s hands, feet, chest, and pelvis

were normal, as was all lab work.          (Id. at 495, 503).

     Plaintiff also references the treatment records of her pain

management physician, Dr. Theodore Kopp, M.D., who began treating

her five months after the date last insured.           (Id. at 344).       On May

21, 2015, Dr. Kopp ordered nerve conduction studies, which were

normal.     (Id. at 344).    Imaging of Plaintiff’s lumbar spine taken

at that time showed multilevel degenerative changes with Grade I

spondylolisthesis at L4-5.          (Id. at 348).         On May 11, 2015,

Plaintiff reported a pain level of 10/10 for a duration of one

month.    (Id. at 349).     Dr. Kopp’s physical examination findings on

that date reflected moderate antalgic gait, mild accentuation of

the normal lordosis of the lumbar spine, tenderness in midline at

L4 (mild) and L5 (moderate), restricted range of motion, normal

reflexes, positive straight leg raise, normal SI joint, and muscle

strength 5/5 bilaterally.         (Id. at 351-52).        Dr. Kopp assessed

lumbar radiculopathy, right L5/S1, for which he prescribed pain

medication as needed and home exercise.              (Id. at 353).    Dr. Kopp

noted his plan to treat conservatively, to consider injections, and

to counsel Plaintiff on nutrition, exercise, and pain relieving

modalities.    (Id. at 354).      At a follow up examination in October

2015, Dr. Kopp noted        that Plaintiff was “much improved after

[physical     therapy]”     and   “ESI,”     which     “improved     her    pain



                                     21
significantly.”       (Id. at 409-13).     From June to October 2016, Dr.

Kopp     repeatedly    documented    normal    musculoskeletal    findings,

including normal strength and tone, normal extremities with no

swelling, normal gait and station, “ambulating with no assistive

devices,” normal sensation, normal coordination, normal reflexes,

normal straight leg raise, no tenderness of lumbar spine, active

range of motion of lumbar spine, and 5/5 motor strength.14           (Id. at

417, 429, 434).

       The record also contains the RFC assessment of State Agency

reviewer, Dr. Howard C. Harper, Jr., M.D., in which he opined that,

during the period in question, Plaintiff was able to perform a

reduced range of light work.        The ALJ assigned Dr. Harper’s opinion

partial weight, finding that it was generally consistent with the

record, but, based on additional evidence received at the hearing

level,    Plaintiff     had   somewhat     greater,   but   not   disabling,



14In her brief, Plaintiff also references the Physical Capacities
Evaluation and Clinical Assessment of Pain forms completed by her
treating physician, Dr. Steve Donald, M.D., in June 2016, a year
and a half after the date last insured, in which he opined, among
other things, that Plaintiff can only sit, stand, or walk for one
hour in an eight-hour workday and cannot perform everyday work
activities because of her pain and medication side effects. (Doc.
13 at 545-46). As the ALJ found, these opinions were not related
to the period in question and were, in any event, inconsistent with
Dr. Donald’s own opinions rendered in November 2016 that Plaintiff
could sit, stand, or walk for four hours in an eight-hour workday.
(Id. at 442-44). Because Dr. Donald’s opinions are inconsistent
with one another, as well as the medical record as a whole prior
to the date last insured, the ALJ had good cause to discredit his
opinions.


                                      22
limitations. (Id. at 118). The medical evidence supports the ALJ’s

findings in this regard.

     Finally, the record contains evidence related to Plaintiff’s

activities of daily living, which include taking care of her own

personal needs, cooking simple meals, driving a car, shopping for

groceries, going to church, attending school events, and handling

her personal finances. (Doc. 13 at 217-20). In her Function Report

dated April 18, 2015 (after the date last insured), Plaintiff

further indicated that she does not use a cane.         (Id. at 222).

While there is no question that Plaintiff has the severe impairments

of   degenerative   disc   disease,   left   shoulder    impingement,

hypertension, Sjogren’s syndrome, fibromyalgia, undifferentiated

connective tissue disease, diabetes, obesity, depression, anxiety,

and chronic pain syndrome (Doc. 13 at 17), the record supports the

ALJ’s determination that the severity of the limitations expressed

in the opinions of Drs. Dees, Revels, Mims, Harrison, and Donald is

inconsistent with the substantial medical evidence in this case

related to the period in question, as detailed above.      Therefore,

the ALJ had good cause to discredit those opinions.       Indeed, the

medical evidence detailed above supports the ALJ’s findings and the

weight assigned to the opinion evidence proffered by Plaintiff’s

treating physicians.   Accordingly, Plaintiff’s claim must fail.




                                 23
     C.   Substantial evidence supports the Residual
          Functional Capacity for a range of light work
          with the stated restrictions.

     Last, Plaintiff argues that the ALJ’S RFC for a range of light

work is not supported by substantial evidence because the ALJ failed

to link the RFC assessment to the evidentiary record.   (Doc. 14 at

17-20).   Having reviewed the record at length, the Court finds that

Plaintiff’s claim is without merit.

     Residual functional capacity (hereinafter “RFC”) is a measure

of what Plaintiff can do despite his or her credible limitations.

See 20 C.F.R. § 404.1545.    Determinations of a claimant’s RFC are

reserved for the ALJ, and the assessment is to be based upon all

the relevant evidence of a claimant’s remaining ability to work

despite his or her impairments, and must be supported by substantial

evidence.     See Beech v. Apfel, 100 F. Supp. 2d 1323, 1331 (S.D.

Ala. 2000) (citing 20 C.F.R. § 404.1546 and Lewis v. Callahan, 125

F.3d 1436, 1440 (11th Cir. 1997)); Saunders v. Astrue, 2012 U.S.

Dist. LEXIS 39571, *10, 2012 WL 997222, *4 (M.D. Ala. March 23,

2012).      Once the ALJ has determined the plaintiff’s RFC, the

claimant bears the burden of demonstrating that the ALJ’s decision

is not supported by substantial evidence.     See Flynn v. Heckler,

768 F.2d 1273, 1274 (11th Cir. 1985).   Plaintiff has failed to meet

her burden in this case.

     “To find that an ALJ’s RFC determination is supported by

substantial evidence, it must be shown that the ALJ has provide[d]



                                 24
a sufficient rationale to link substantial record evidence to the

legal conclusions reached.”       Boone v. Berryhill, 2019 U.S. Dist.

LEXIS   74764,   *14-15,   2019   WL   1983813,   *5   (S.D.   Ala.    May   3,

2019)(citations and internal quotation marks omitted).                However,

“it is not necessary for the ALJ’s assessment to be supported by

the assessment of an examining or treating physician,” id., nor is

there a “rigid requirement that the ALJ specifically refer to every

piece of evidence, so long as the ALJ’s decision is not a broad

rejection, [such as] where the ALJ does not provide enough reasoning

for a reviewing court to conclude that the ALJ considered the

claimant’s medical condition as a whole.”         Packer v. Commissioner,

Social Sec. Admin., 542 Fed. Appx. 890, 891-892 (11th Cir. 2013).

     The Court finds, based on the extensive medical evidence

detailed above, including the consistent opinion evidence of the

State Agency reviewer, that substantial evidence supports the ALJ’s

finding that, during the period in question, Plaintiff had the RFC

to perform a range of light work, with the stated restrictions.

Indeed, Plaintiff has failed to show that any limitations caused by

her impairments exceed the RFC and are not accommodated by the RFC

and its stated restrictions. The Court further finds that the ALJ

provided a sufficient rationale to link the substantial record

evidence related to the period in question to the RFC assessment.

Accordingly, Plaintiff’s claim must fail.




                                       25
VII.    Conclusion

       For   the   reasons   set   forth   herein,   and   upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s          claim for a period of

disability and disability insurance benefits be AFFIRMED.

       DONE this 23rd day of August, 2019.


                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                    26
